Citation Nr: 1708275	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  05-10 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, including as secondary to herbicide agent exposure. 

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type 2. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus, type 2. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and October 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In August 2013, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (JMR), and in May 2014 the Court issued an Order that vacated the Board's August 2013 decision and remanded the case to the Board for readjudication in accordance with the terms of the JMR.  The Veteran's claims were again denied by an October 2014 Board decision, and the Veteran again appealed to the Court, which vacated the Board's October 2014 decision and granted a JMR in a May 2015 Order.  

In February 2016, the Board remanded the claims for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The record indicates that there are outstanding VA treatment records.  On his application for Social Security Administration Disability benefits the Veteran reported that he initially received VA treatment in January 2002.  The earliest VA treatment records associated with the claims file are from October 30, 2003.  Additionally, a January 8, 2016 VA treatment record indicates that the Veteran should return for a follow up appointment in January 2017.  Treatment records subsequent to September 26, 2016 have not been associated with the record.  Accordingly, on remand the aforementioned records should be obtained.   

There also appear to be outstanding private treatment records.  An August 4, 2014 VA treatment record indicates that the Veteran received private treatment from    Dr. Rodriguez as recently as March 18, 2014.  The most recent private treatment records are dated in March 2013.  Accordingly, on remand reasonable efforts    should be made to obtain any relevant outstanding private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated between January 2002 and October 29, 2003, as well as all records dating since September 26, 2016.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers who have recently treated him for his claimed disabilities, to include Dr. Rodriguez.  After securing    any necessary releases, the AOJ should request any relevant records identified.  If any requested records       
are unavailable, the Veteran should be notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

